DETAILED ACTION
Examiner acknowledges receipt of the reply filed 12/7/2020, in response to the restriction requirement mailed 10/21/2020.	
Claims 1-15 are pending.  Claims 8 and 9 have been withdrawn from further prosecution for the reasons set forth below.
Claims 1-7 and 10-15 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Teverelix as the species of GnRH antagonist and prazosin as a species of alpha blocker in the reply filed 12/7/2020 is acknowledged.  The election was made with traverse.
The traversal is on the ground(s) that examiner did not “support or prove the allegation” that GnRH antagonist, alpha blocker, and 5-alpha reductase inhibitor encompass compounds of variable structures which have various chemical and physical properties.  Applicant requested scientific evidence that supports or proves the allegation (reply filed 12/7/2020 at p. 5).  Applicant further asserts that “there is no indication that each or some of the listed species belong to different fields or classifications/sub- classifications”.   Id.

Regarding GnRH antagonist, Table 2 of (Limonta et al. (Cancer Treatment Reviews 39:647–663 (2013)) teaches peptide based GnRH (gonadotropin-releasing hormone receptor) antagonists.  Chen et al. (J. Med. Chem. 51: 7478–7485 (2008)) teach an example of a non-peptide GnRH antagonist.
Regarding alpha blockers, Takara et al. (PLoS ONE 7(2):1-8 (2012)) is a journal article teaching the structures of eight alpha blockers (a-adrenoceptor antagonists) which derive from five distinct chemical compound backbones.  See Fig. 1. Given the broadest reasonable claim interpretation, the claim term “alpha blockers” also encompasses antibodies, polypeptides with amino acid backbones. 
Regarding 5-alpha reductase inhibitors, Aggarwal et al. (Steroids 75: 109-153 (2010)) teach inhibitors of various structures, including steroidal and nonsteroidal compounds.  See review article generally.
As evidenced by the prior art, GnRH antagonists, alpha blockers, and 5-alpha reductase inhibitors, respectively, encompass compounds of variable structures (e.g., small molecules versus peptides) which have various chemical and physical properties
It is further noted that applicant’s arguments relating to classifications/sub- classifications is not a requirement under PCT restriction practice.  
As applicant is aware, the election of species is for initial search purposes.  The search will be expanded if the elected species are found to be allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 10-15 read on the elected species.
s 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/7/2020.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract recites the term “said” at ll. 2 and 3.
Claim Objections
Claims 1, 2, 6, and 13 are objected to because of the following informalities:  
Regarding claim 1, the acronym “GnRH” should be spelled out the first time it is mentioned in the claims.
Claim 2 should be amended to recite “selected from the group consisting of thereof 
Claim 6 should be amended to recite “selected from the group consisting of 
Claim 13 should be amended to recite “phosphodiesterase type 5 inhibitor selected from the group consisting of .
Appropriate correction is required.

Examiner comment 
Examiner expressly notes that Applicant should not amend the instant claims to recite method claims.  Method claims would have been restricted in the first instance, if they had been presented in the originally filed claim set.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12 recite the limitation "the administration".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the pharmaceutical formulation".  There is insufficient antecedent basis for this limitation in the claim.  Applicant should amend the claim as originally presented- “A pharmaceutical formulation”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 depends from claim 1.  Claim 1 is drawn to a composition for treating acute urinary retention, said composition comprises at least one GnRH antagonist and at least one alpha blocker and/or at least one 5-alpha reductase inhibitor.  Claim 15 is and/or nocturia.
As taught by Cornu et al. (European urology 62: 877-890 (2012)), nocturia is defined as the symptom of awakening from sleep once more often to void (abstract).  Nocturia it is not limited to urinary retention.  Instead, nocturia is associated with many etiologies, including but not limited to, diabetes, medications such as corticosteroids and diuretics, nocturnal polyuria, neurogenic bladder, and bladder infection (figure 2).  
Accordingly, claim 15 (treating nocturia) is deemed to be broader in scope then claim 1 because nocturia is associated with many different causes beyond merely acute urinary retention.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim interpretation 
The instant composition claims recite intended uses, e.g., “composition for treating acute urinary retention” per claim 1. Dependent claims 10-12 in 15 recite further intended uses.
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 2, 6, 7, 10-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colli et al. (UroToday international Journal vol 3, pp. 1-10 (2010)), in view of Roehrborn et al. (J. Urol. 171: 1029-1035 (2004)). 
Colli et al. teach the use of Gonadotropin-Releasing Hormone Antagonists (GnRH antagonists) for the treatment of lower urinary tract symptoms (LUTS) with benign prostatic hyperplasia (BPH) (abstract).  A scientific committee at an international acute urinary retention (AUR), nonfunctioning bladder, stones, hydronephrosis, and ultimately kidney failure.  Id.  LUTS accompanying BPH is thought to develop from a combination of both static and dynamic components, as well as from the bladder’s response to outflow obstruction. Ideally, treatment of LUTS is addressed via 2 distinct pathways. One pathway should target the relaxation of smooth muscles in the bladder neck, prostate, and prostate capsule. These muscles are innervated by nerves that are rich in alpha-2 adrenergic receptors and maintain the dynamic component of bladder outlet obstruction. The other pathway should target the shrinkage of the prostate and thereby relief of the static component of bladder outlet obstruction. Given the recognized progressive nature of the disease, the 2 approaches should be combined. Therefore, the objectives of the treatment include both symptom relief and countering of disease progression, the latter mainly by reducing prostate volume.  Id.  Colli et al. teach that several GnRH antagonists (e.g., cetrorelix, ozarelix and teverelix) have been tested in phase IIA and phase IIB clinical trials for their ability to improve LUTS in patients with BPH (p. 4).  Study results indicated that BPH patients with LUTS had an improved maximum urinary flow rate (Qmax) (e.g., pp. 4 and 6-7).  The reference teaches that a GnRH antagonist improved urinary storage symptoms, particularly frequency and urgency (p. 8).  

Roehrborn et al. is a review article overview of the role of α1-adrenergic receptors (α1ARs) [also known as alpha blockers] as critical mediators of lower urinary tract symptoms (LUTS) and pathophysiology in benign prostatic hyperplasia (BPH) (abstract).  Progressive prostate enlargement is partially responsible for lower urinary symptoms and it has been linked to at least 2 outcomes, namely acute urinary retention and the need for subsequent surgery (p. 1030).  The dynamic component of BPH symptoms involves modulations in smooth muscle tone within the prostatic capsule and bladder outlet. Overabundance of smooth muscle along with increased smooth muscle contraction is believed to be responsible for LUTS, decreased urine flow and ultimately bladder outlet obstruction accompanying BPH, which in its most severe form can result in acute urine retention.  Id.   Selective blockade of α1ARs is a well-accepted and widely used therapeutic strategy for patients presenting with symptomatic bladder outlet obstruction associated with BPH (p. 1030).  Table 2 discloses clinically available alpha blockers their use for treatment of LUTS associated with BPH.  Alpha blockers include, phenoxybenzamine, phentolamine, tolazoline, trazodone, alfuzosin, doxazosin, and prazosin (Table 2).
It would have been obvious to one of ordinary skill the art to prepare a composition comprising a GnRH antagonist, e.g., teverelix, and an alpha blocker, e.g., prazosin.  The skilled artisan would have recognized from Colli et al. teach that several GnRH antagonists (e.g., cetrorelix, ozarelix and teverelix) have been tested in clinical prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.  The skilled artisan would have had a reasonable expectation of success in preparing a composition comprising teverelix and prazosin because both GnRH antagonists (teverelix) and alpha blockers (prazosin) were used to treat the same patient population.  
Examiner expressly notes that the instant claims are composition claims in the claim limitation “for treating acute urinary retention” is an intended use.  However, Colli et al and Roehrborn et al. teach the correlation between LUTS, BPH, and acute urinary retention.  The references further teach the underlying mechanisms by which GnRH antagonist and alpha blockers relax the bladder and urethra muscles.
Accordingly, claim 1 is deemed to be obvious in view of the teachings of Colli et al and Roehrborn et al.
Regarding claim 2, Colli et al. teach compositions comprising cetrorelix, ozarelix and teverelix (p. 4).  Regarding claim 6, specific alpha blockers include phenoxybenzamine, phentolamine, tolazoline, trazodone, alfuzosin, doxazosin, and prazosin (Roehrborn et al. at Table 2).  Regarding claim 7, Roehrborn et al. teach alpha blocker dosage amounts of 0.4-0.8 mg, 2-10 mg, and 4-8 mg (Table 2).  The In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Regarding claims 10-12 and 15, the instant claims are drawn to compositions. Claims 10-12 recite a step of administration, a dosing schedule, as well as an effect on a patient’s testosterone level.  Claim 15 recites the composition for use in treating acute urinary retention and/or nocturia. The claim limitations of claims 10-12 and 15 are deemed to be intended uses of the compositions.  Regarding claim 14, Colli et al. and Roehrborn et al. teach pharmaceutical compositions.  A pharmaceutical composition comprising a GnRH antagonist and alpha blocker is deemed to be routine optimization to one of ordinary skill in the art, namely pharmaceutical sciences.
Accordingly, claims 1, 2, 6, 7, 10-12, 14, and 15 are obvious in view the teachings of Colli et al. and Roehrborn et al. 

Claims 1-7, 10-12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colli et al. (UroToday international Journal vol 3, pp. 1-10 J. Urol. 171: 1029-1035 (2004)). as applied to claims 1, 2, 6, 7, 10-12, 14, and 15, and further in view of Berrie (Medscape, March 27, 2007) as evidenced by Larsen et al. (WO 2008/071984).
The teachings of Colli et al. and Roehrborn et al. are set forth above.
Colli teaches a composition comprising a GnRH antagonist, teverelix that improved urinary flow in patients with BPH, the reference does not teach explicitly teach teverelix TFA.
Berrie teaches that long-acting (LA) doses (i.e. a sustained release pharmaceutical formulation) of the new gonadotrophin-releasing hormone (GnRH) antagonist teverelix promoted rapid and prolonged symptom improvements in benign prostatic hyperplasia (BPH) (page 1, 1st para).  Berrie further teaches that patients received 2 subcutaneous injections 48 hours apart. The patients were then randomized to either placebo or teverelix-LA (60 mg/injection), and received the same regimen as before, according to their randomization group. The reference states that secondary objectives included maximum urinary flow rate (Qmax), prostate volume, and residual urinary volume.  For the secondary outcome measures, at 16 weeks, there were statistically significant benefits of teverelix-LA for Qmax (3.26 mL/second increase) [urinary flow improved], prostate volume (11.5% reduction), and quality of life (32.8% improvement). 
It would been obvious to the skilled artisan to substitute the teverelix of Colli et al with teverelix-LA, as taught by Berrie.  The skilled artisan would have known from Berrie teaches that administration of teverelix-LA promoted rapid and prolonged symptom improvement in patients.  As evidenced by Larsen et al., teverelix-LA (taught by Berrie) 
Accordingly, claim 3 is rendered obvious. Regarding claim 4, Berrie teaches long-lasing doses of teverelix (page 1, 1st para). As evidenced by Larsen et al., teverelix-LA is microcrystalline teverelix trifluoroacetate of Ac-D-NalD-pClPhe-D-Pal-Ser-Tyr-D-Hci-Leu-Lys(iPr)-Pro-D-Ala-NH2 (page 16, line 2; page 1, lines 28-29), which corresponds to the instantly claimed teverelix TFA.  Regarding claim 5, Berrie teaches administering 60 mg teverelix LA (page 1, 4th para).
Accordingly, claims 1-7, 10-12, 14, and 15 are obvious in view of the teachings of the cited references.

Claims 1-7 and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colli et al. (UroToday international Journal vol 3, pp. 1-10 (2010)) and Roehrborn et al. (J. Urol. 171: 1029-1035 (2004)), and Berrie (Medscape, March 27, 2007) as evidenced by Larsen et al. (WO 2008/071984), as applied to claims 1-7, 10-12, 14, and 15, and further in view of Brousil et al. (Current drug targets 16: 1180-1186 (2015)).
The teachings of Colli et al., Roehrborn et al., Barry and Larsen are set forth above.  The references do not teach or suggest a composition comprising a phosphodiesterase type 5 inhibitor.
Id.  PDE5i work on the Nitric Oxide (NO)/cyclic Guanosine MonoPhosphosphate (cGMP) pathway. PDE5 inhibition prevents break down of cGMP and potentiates the effect of NO. This leads to reduction in intracellular calcium resulting in cavernosal smooth muscle cell relaxation. The resultant increase in blood flow leads to improved erectile function (p. 1181).  PDE5i are able to increase intracellular cGMP and thus promote smooth muscle relaxation at the bladder neck, urethra (including the external sphincter) and within the prostate.  Id.  The reference teaches that the PDE5 inhibitors sildenafil, 
It would have been obvious to one of ordinary skill the art to prepare a composition comprising a GnRH antagonist, e.g., teverelix, an alpha blocker, e.g., prazosin, in a phosphodiesterase type 5 inhibitor, e.g., sildenafil, tadalafil, or vardenafil.  Colli et al. taught several GnRH antagonists (e.g., cetrorelix, ozarelix and teverelix) have been tested in clinical trials for their ability to improve LUTS in patients with BPH (p. 4).  Roehrborn et al. taught alpha blockers (e.g., prazosin) could also be used for treatment of LUTS associated with BPH.  Brousil et al. taught that the PDE5 inhibitors sildenafil, tadalafil, and vardenafil have been used to treat LUTS.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.  The skilled artisan would have had a reasonable expectation of success in preparing a composition comprising teverelix; prazosin; and sildenafil, tadalafil, or vardenafil because GnRH antagonists (teverelix), alpha blockers (prazosin), and phosphodiesterase type 5 inhibitors (sildenafil, tadalafil, and vardenafil) were used to treat the same patient population.  
Accordingly, claim 13 is rendered obvious.
Claims 1-7 and 10-15 are obvious in view of the teachings of the cited references. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 10-13, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 65-66, 71, 72, 79, and 107 of copending Application No. 15/884,108 (hereinafter “the ‘108 application”). Although the claims at issue are not identical, they are not patentably distinct from each other the following reasons.
Claim 20 of the ‘108 application is drawn to a method comprising administering a first and second therapeutically effective amount of a GnRH antagonist.  Claims 65-66, 
The instant claims are drawn to a composition for treating acute urinary retention, comprising at least one GnRH antagonist and at least one alpha blocker and/or at least one 5-alpha reductase inhibitor.  Claims 2 and 3 recite teverelix TFA.  Claim 4 recites the composition is in the form of a microcrystalline aqueous solution.  Claims 10-12 and 15 recite intended uses of the claimed compositions, e.g. treating acute urinary retention.  Claim 14 recites the pharmaceutical formulation of comprising the composition of claim 1.
Claims 20, 65-66, 71, 72, 79, and 107 of the ‘108 application are deemed to anticipate instant claims 1-4, 10-13, 14, and 15.  One of ordinary skill the art practicing the method claims of the ‘108 application would arrive at the instantly claimed compositions because the method claims of the ‘108 application use a composition comprising a GnRH antagonist and an alpha blocker (adrenergic receptor antagonist) and/or at a 5-alpha reductase inhibitor.
This is a provisional nonstatutory double patenting rejection because the patent ably indistinct claims have not in fact been patented.


Relevant art
	Yoon et al. (Prostate Cancer and Prostatic Diseases 18: 297–302 (2015)) is a review article that teaches acute urinary retention (AUR) is a common urological emergency. The reference teaches a structured summary in management of AUR (abstract).  The reference states that α1-adrenergic receptor blockers [alpha blockers] can be used to treat acute urinary retention (e.g., abstract, p. 299, Tables 2-3).

Abeygunasekera et al. (Ceylon Med J. 2001 46(4):124-5 (2001)) teach that the alpha blocker prazosin can be used for treating acute urinary retention due to benign prostatic enlargement (results and discussion). 

Wong et al. (Current Opinion in Urology 19:7–12 (2009)) teach that Phosphodiesterase 5 (PDE-5) inhibitors can be used to treat patients with lower urinary tract symptoms (LUTS) from benign prostatic hypertrophy (abstract).  There are three main components to clinically significant BPH: static, dynamic and detrusor muscle components as outlined above. The dynamic component is associated with an increase in smooth muscle tone of the prostate.   These smooth muscle cells contract under the influence of noradrenergic sympathetic nerves, thereby constricting the urethra [9]. Prostatic tissue contains high levels of both alpha1 and alpha2 adrenoceptors – 98% of the alpha1-adrenoceptors are associated with stromal elements of the prostate. Thus, alpha1-receptor blockade relaxes smooth muscle, resulting in relief of bladder outlet obstruction that enhances urine flow (p.7).  Clinical investigations suggest that PDE-5 inhibitors may be beneficial in lowering the urethral pressure associated with BPH via 

Conclusion
No claims are allowed.
Claims 1-15 are pending.  Claims 8 and 9 have been withdrawn.
Claims 1-7 and 10-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654